SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

97
KA 09-01250
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CARL CAREY, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered June 9, 2009. The judgment
convicted defendant, upon a jury verdict, of course of sexual conduct
against a child in the first degree, rape in the third degree (two
counts) and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, course of sexual conduct against a
child in the first degree (Penal Law § 130.75 [1] [b]), arising from
his sexual abuse of the victim beginning from the time she was 7 years
old. Defendant failed to preserve for our review his contentions that
his conviction of section 130.75 (1) (b) violates the ex post facto
prohibition in article I (§ 10 [cl 1]) of the US Constitution (see
People v Ramos, 13 NY3d 881, 882, rearg denied 14 NY3d 794; People v
Ruz, 70 NY2d 942; People v Bove, 52 AD3d 1124; People v Whitfield, 50
AD3d 1580, lv denied 10 NY3d 965), and that the nearly six-year time
frame set forth in that count of the indictment was excessive (see
People v Soto, 44 NY2d 683; People v Erle, 83 AD3d 1442, 1443, lv
denied 17 NY3d 794; People v Adams, 59 AD3d 928, lv denied 12 NY3d
813). We decline to exercise our power to address those contentions
as a matter of discretion in the interest of justice (see CPL 470.15
[6] [a]).

     We reject defendant’s further contention that Supreme Court erred
in permitting the People to introduce evidence of a noncriminal sexual
encounter that occurred between defendant and the victim after she
turned 17 years old. The evidence was relevant to “explain the
relationship between defendant and the victim . . ., as well as to
place the events in question in a believable context and explain the
victim’s [reason for] reporting defendant’s conduct” (People v
                                 -2-                            97
                                                         KA 09-01250

Haidara, 65 AD3d 974, lv denied 13 NY3d 939; see People v Gilley, 4
AD3d 127, 127-128, lv denied 2 NY3d 799). We note in any event that,
“[c]onsidering that the court several times provided the jury with
appropriate limiting instructions, and [considering that] the
probative value of the evidence outweighed the potential prejudice to
defendant . . ., we cannot say that [the c]ourt erred by permitting
the testimony” (People v Shofkom, 63 AD3d 1286, 1288, lv denied 13
NY3d 799, appeal dismissed 13 NY3d 933).

     Defendant failed to preserve for our review his contention that
he was punished for asserting his right to a trial because he “ ‘did
not raise the issue at the time of sentencing’ ” (People v Dorn, 71
AD3d 1523, 1523-1524; see People v Coapman, 90 AD3d 1681; People v
Brink, 78 AD3d 1483, 1485, lv denied 16 NY3d 742, reconsideration
denied 16 NY3d 828). In any event, that contention lacks merit (see
People v Stubinger, 87 AD3d 1316, 1317; People v Powell, 81 AD3d 1307,
1308, lv denied 17 NY3d 799; Brink, 78 AD3d at 1485; Dorn, 71 AD3d at
1524). Finally, we conclude that the sentence is not unduly harsh or
severe.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court